Deen, Presiding Judge.
Defendant Clark was indicted, tried and convicted under an indictment no. A-28355 in the Superior Court of Fulton County. From that conviction he filed two appeals, one to this court (Clark v. State, 145 Ga. App. 119 (1978)) and the other to the Supreme Court. The latter was transferred by the Supreme Court to this court, and is the case before us at this time, having received a separate docket number in this court.
We have examined the sole enumeration of error and find it without merit. As to the former appeal, see Clark v. State, supra.

Judgment affirmed.


Smith and Banke, JJ., concur.

Baker Edward Clark, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Assistant District Attorneys, for appellee.